Dismissed and Memorandum Opinion filed April 27, 2006








Dismissed and Memorandum Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00064-CR
NO.
14-06-00065-CR
____________
 
HERMILO
BADILLO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County,
Texas
Trial Court Cause Nos. 1032109
& 1032110
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to indecency with a child and
sexual assault of a child. In accordance with the terms of plea bargain
agreements with the State, the trial court sentenced appellant in both cases on
December 29, 2005, to confinement for two years in the Institutional Division
of the Texas Department of Criminal Justice, with the sentences to be served
concurrently.  Appellant filed a pro se
notice of appeal of both convictions.  We
dismiss the appeals.  




In both cases, the trial court entered a certification of the
defendant=s right to appeal in which the court
certified that each is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).  The records support the trial court=s certifications.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 27, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b).